Citation Nr: 1029930	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-17 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) 
pursuant to the provisions of 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to April 
1957.  The Veteran died on February [redacted], 2005.  The appellant is 
his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for the cause of 
the Veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not a former prisoner of war and he was not 
rated as totally disabled for five years following his separation 
from service.

2.  The Veteran was awarded a total disability evaluation based 
on individual unemployability (TDIU), effective September 1, 
1999, five years before his death.  Immediately prior to that he 
had been rated as 100 percent disabled due to his service 
connected total right knee replacement, effective July 9, 1998, 
approximately one year prior.




CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a).

However, where the law, and not the evidence, is dispositive of 
the claim, the above provisions are not applicable.  See Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).  As shown below, the undisputed facts do 
not establish the Veteran was a prisoner of war, that a total 
disability rating for the requisite ten-year time frame, or that 
a total disability rating was in effect for five years dating 
back to the Veteran's separation from service as required for 
entitlement to benefits under 38 U.S.C.A. § 1318.  The claim for 
entitlement to these benefits must therefore be denied as a 
matter of law, and VCAA notice is thus inapplicable to them.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 
1318

The surviving spouse of a deceased Veteran whose death is not 
determined to be service connected may still be entitled to 
benefits under 38 U.S.C.A. § 1318, if that veteran died not as 
the result of his or her own willful misconduct and either was in 
receipt of compensation, or for any reason was not in receipt of 
but would have been entitled to receive compensation, at the time 
of death for service-connected disabilities rated totally 
disabling.  The service-connected disabilities must have either 
been continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the Veteran's 
separation from service.  The total rating may be schedular or 
based on unemployability.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 
3.22 (2009); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).

As the Veteran died in February 2005, in order to qualify for DIC 
under the provisions of this section, a continuous total 
disability rating must have been in effect since February 1995 or 
earlier.  See 38 U.S.C.A. § 1318.  Here, the Veteran was service 
connected for total left knee replacement, rated as 100 percent 
disabling from March 6, 1995 to December 31, 1997, and rated as 
60 percent disabling, effective January 1, 1998, and for total 
right knee replacement, rated as 30 percent disabling from 
November 1, 1996 to July 8, 1998, rated as 100 percent disabling 
from July 9, 1998 to August 31, 1999, and rated as 60 percent 
disabling, effective September 1, 1999.  He also had been granted 
a TDIU rating, effective September 1, 1999.  Thus, the Veteran 
did not have a service-connected disability that was continuously 
rated totally disabling for 10 or more years immediately 
preceding death.  Likewise, the Veteran did not have any 
disability that was continuously rated totally disabling for at 
least five years from the date of his separation from service in 
April 1957.  Accordingly, the Board finds that the totally 
disabling requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 has not been met.  Additionally, the appellant has not 
alleged and the record does not suggest that the Veteran was a 
former prisoner of war.  Therefore, the appellant's claim under 
38 U.S.C.A. § 1318 must be denied for lack of legal merit or 
entitlement under the law.  Cacalda v. Brown, 9 Vet. App. 261 
(1996) (where law is dispositive, not evidence, the appeal should 
be terminated for lack of legal merit or entitlement); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 
1318 is denied.


REMAND

The Board notes that the two medical opinions provided in 
conjunction with this claim are insufficient.  A March 2005 
statement from the Veteran's private physician, Dr. R.A.C., 
describes a causal chain of events beginning with the Veteran's 
bilateral knee arthroplasties that the physician implicates in 
the development of venous stasis, deep vein thrombosis, and 
pulmonary embolism.  This statement, however, does not address 
the Veteran's previous history of pulmonary embolisms following 
surgery on his non-service connected back nearly three decades 
before the bilateral knee arthroplasties.  See August 1974 letter 
of Dr. W.C.C., the Veteran's back surgeon; September 1975 VA 
Medical Examination Report (which noted two pulmonary embolisms 
due to this surgery); see also Newport Hospital records dated 
February 2005 (noting that the Veteran's history of postoperative 
pulmonary emboli subsequent to back surgery was unknown at the 
time of his heart surgery).  As the appellant has alleged that a 
pulmonary embolism caused the Veteran's death, his prior history 
of pulmonary embolisms is relevant.  

In July 2005, the Veteran's claims folder was reviewed by a VA 
physician.  In the report, the physician noted that she had 
reviewed the Veteran's medical history.  The physician opined 
that, based on her review, that there was no evidence showing 
that the Veteran's service-connected bilateral knee disability 
contributed to his death.  Unfortunately, the examiner did not 
offer an explanation in support of her conclusion.  

In light of the foregoing, the Board finds that an additional 
medical opinion that takes into account the Veteran's entire 
medical history and contains a complete rationale for any opinion 
reached is necessary to adjudicate this claim.  See 38 C.F.R. § 
3.159(c)(4).  As such, the Board finds that this claim must be 
remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA health care 
provider for a medical opinion.  After 
reviewing the claims file, the examiner 
should provide an opinion as to whether it is 
as likely as not that the Veteran's bilateral 
total knee replacement disability either 
caused, or contributed substantially or 
materially, to the Veteran's death.  

The examiner is asked to comment specifically 
on March 2005 statement of Dr. R.A.C.  In 
doing so, the examiner must specifically 
address the onset of the Veteran's venous 
stasis; the onset of his deep vein 
thrombosis, as comment on whether there is a 
relationship between these events and the 
Veteran's service connected bilateral total 
knee replacement.  If such a relationship 
exists, the examiner is then asked to address 
the relationship between these conditions and 
the cause of the Veteran's death.  
Additionally, the examiner should discuss the 
Veteran's post-operative pulmonary 
embolism(s) following his back surgery and 
its relationship, if any, to the cause of the 
Veteran's death.

The rationale for all opinions expressed 
should be set forth in a legible report.  

2.  After completing the above requested 
actions, and any additional notification and 
development deemed warranted, readjudicate 
the claim remaining on appeal, in light of 
all pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


